Abrams, J.
(dissenting). I agree with the court that our obscenity statute, G. L. c. 272, §§ 28C-31, meets Federal constitutional standards. Ante 201, at 203 (1986). See Commonwealth v. Trainor, 374 Mass. 796, 807 (1978) (Abrams and Liacos, JJ., dissenting). However, “I would hold that under art. 16 obscenity is speech subject to reasonable restrictions protecting unwilling viewers, captive audiences, minors, and possibly the neighborhood” (footnotes omitted). Id. at 808. I believe that the efforts of the judicial system should be directed “to those instances in which there is an assault on the public, rather than to the nearly impossible task of enforcing laws against the dissemination of obscene material to consenting adults.” Commonwealth v. Trainor, supra at 811. Because there is no evidence that the defendant thrust its material on unwilling viewers or disseminated it to minors, I would order a judgment of acquittal. See id. at 807-811.